Citation Nr: 0700639	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for right knee disability, 
described for rating purposes as status post dislocation with 
patellofemoral syndrome and degenerative joint disease, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case for further 
development in December 2005.


FINDING OF FACT

The veteran's service connected right knee disability is 
manifested by subjective complaints of pain and swelling with 
objective medical findings of crepitus and degenerative joint 
disease, but without additional functional loss due to pain, 
weakness, incoordination or fatigue so as to limit flexion to 
45 degrees or less or extension to 10 degrees or more; there 
is no ankylosis, recurrent subluxation or lateral 
instability, or frequent episodes of "locking".  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5003, 
5256-5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in October 2001, December 2005 and 
April 2006 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the December 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 1, to submit any evidence in 
his possession that pertained to his claim.  Thus, the Board 
finds that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in October 2001, which was prior to the 
February 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim in the October 2001 and December 2005 
VCAA letters.  Further, the April 2006 VCAA letter notified 
the veteran of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.  Thus, the requirements set forth in Dingess/Hartman 
have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, a private 
examination report and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in October 2001 and 
August 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Turning to Diagnostic Codes applicable to the knee, a minimum 
30 percent rating is warranted under Diagnostic Code 5256 
when there is ankylosis of the knee with favorable angle in 
full extension or in slight flexion between 0 and 10 degrees.  
Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight recurrent subluxation or lateral instability; a 20 
percent rating is applied for moderate; and a 30 percent is 
rating is applicable for severe.  Under Diagnostic Code 5258, 
a 20 percent disability rating is available for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  There is no rating in 
excess of 10 percent available under Diagnostic Code 5259 for 
cartilage removal.  Diagnostic Code 5260 provides that a 
rating of 10 percent rating is warranted for flexion limited 
to 45 degrees.  A 10 percent disability rating is allowed 
under Diagnostic Code 5261 when extension of the leg is 
limited to at least 10 degrees.  See 38 C.F.R. §  4.71(a), 
Diagnostic Codes 5256 through 5261.  Normal extension and 
flexion of the knee is from 0 degrees to 140 degrees.  38 
C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 for degenerative arthritis provides that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

The medical evidence of record shows that the veteran was 
afforded a VA examination in October 2001.  The veteran 
complained of chronic low grade discomfort.  He denied 
locking or buckling of the joint, but reported that swelling 
may occur.  It hurt to move his knee initially.  The veteran 
wore a donjoy hinged brace to work.  On examination, the 
veteran had range of motion from zero to 125 degrees by 
goniometer.  His right knee was one cm. increased in 
circumference compared to the left knee and his right thigh 
was three cm. smaller in circumference compared to the left 
demonstrating significant right thigh atrophy.  The veteran 
had valgus deformity of five to ten degrees in the joint.  
However, he had a negative anterior drawer sign, Lachman's 
and McMurray's tests.  He had stable medial and lateral 
collateral ligaments with no evidence of instability.  There 
was evidence of chondromalacia of the patella on examination.  
He had symmetrical wear of his shoes, but it was noted that 
these were new.  As part of the DeLuca evaluation, the 
examiner noted an additional 10 to 15 degrees loss of range 
of motion.  The diagnosis was status post dislocation and 
subsequent reparative surgery with residuals and sequelae of 
discomfort as described, decreased range of motion, including 
DeLuca issues, examination evidence of patellofemoral 
syndrome, and radiographic evidence of degenerative joint 
disease.  

VA treatment records from September 2000 to January 2004 were 
reviewed.  The Board notes that on remand the RO requested 
additional VA treatment and as of June 2006, there were no 
additional records.  The records showed continuing complaints 
of right knee pain.  A June 2002 record showed that on the 
right knee, there was pain on palpation along the joint line 
along with crepitus.  Significantly, an August 2002 record 
showed that the veteran was measured for a custom knee brace.  
A February 2003 treatment record showed that the veteran had 
right knee pain after slipping on ice.  The veteran reported 
pain with walking and swelling that was reduced by ice packs.  
A May 2003 record showed that the veteran had three 
injections of synvisc administered to his right knee.  

A May 2002 private examination showed that the veteran 
complained of a sudden increase in pain in April 2002.  He 
noted increased pain with going up and down stairs.  On 
examination, the examiner found no antalagic gait.  There was 
overall varus alignment to the lower extremity.  There was 2+ 
knee effusion.  Range of motion was 5 degrees extension to 95 
degrees flexion limited secondary to pain.  The right knee 
was stable to varus and valgus stressing.  Lachman's and 
anterior posterior drawer were negative.  There was positive 
patellofemoral and tibiofemoral crepitus.  The radiographic 
impression was retained screw, right proximal tibia, and 
degenerative changes of the right knee.  

As there was medical evidence of record that the veteran's 
right knee disability had increased in severity since the 
October 2001 VA examination, the Board remanded the case in 
December 2005 for another VA examination, which was completed 
in August 2006.  The veteran complained of constant knee 
pain.  The veteran claimed that his right knee swelled daily 
by the end of the day and got better overnight.  The veteran 
indicated that there was no locking, but his knee gave way 
about half a dozen times a day.  On examination, the veteran 
had an antalagic gait secondary to the right knee.  There was 
no effusion, but there was bony proliferative changes.  There 
was no redness or tenderness.  The knee was stable when 
stressed in anterior-posterior, valgus and varus manner.  
Marked crepitus was felt with flexion and extension.  Range 
of motion was from 3 degrees extension to 120 degrees flexion 
without observed manifestation of pain and without additional 
limitation after repetitive motion.  There were no additional 
limitations to range of motion that the examiner could 
describe during flare-ups without speculating.  A 
contemporaneous x-ray showed moderately-advanced 
osteoarthritis, small joint effusion and large subcutaneous 
varices.  The examiner diagnosed the veteran with 
patellofemoral syndrome with severe degenerative joint 
disease of the right knee. 

A diagnosis of patellofemoral syndrome has been rendered with 
regard to the veteran's right knee disability.  
Patellofemoral syndrome does not have its own rating criteria 
pursuant to the VA regulations, thus the RO has assigned a 10 
percent disability rating for the right knee under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.

In rating a service-connected knee disability, all applicable 
diagnostic codes must be considered to include Diagnostic 
Codes 5003, 5256, 5257, 5258, 5259, 5260, and 5261.  In Butts 
v. Brown, 5 Vet.App. 532 (1993), the Court held that the 
selection of the proper diagnostic code is not a question of 
law subject to the de novo standard of review.  Accordingly, 
the Court held in Butts that as VA and the Board possess 
specialized expertise in determining the application of a 
particular diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet.App. 625 (1992).

In reviewing the medical evidence of record, although the 
veteran complained at the last VA examination of his knee 
giving way, there have been no objective medical findings of 
recurrent subluxation or lateral instability, as contemplated 
by the rating criteria under Diagnostic Code 5257.  
Specifically, the two VA examinations and private examination 
all noted that there was no valgus or varus ligamentous 
laxity and the Lachman's, McMurray's and anterior drawer 
tests were negative.  However, both VA examinations as well 
as the May 2002 Private examination assessed the veteran with 
patellofemoral syndrome and degenerative joint disease, based 
on x-rays.

Because the primary residual of the veteran's right knee 
disability appears to be arthritis, the Board finds that the 
veteran's right disability should be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, which in turn requires 
rating under limitation of motion.

As previously discussed, the applicable Diagnostic Codes for 
limitation of motion of the knee are 5260 and 5261.  Based on 
the medical evidence of record, the most restrictive range of 
motion of the veteran's right knee was five degrees extension 
to 95 degrees flexion, which was documented in the May 2002 
private examination.  
Thus, even though the veteran' right knee does exhibit some 
loss of range of motion, it is still noncompensable under the 
provisions of both Diagnostic Codes 5260 and 5261 as there is 
no evidence that flexion is limited to 45 degrees or 
extension is limited to 10 degrees; separate ratings under 
those Codes are therefore not warranted.  As degenerative 
arthritis has been established by X-ray study, however, a 10 
percent rating is warranted pursuant to Diagnostic Code 5003.  
See Schafrath v. Derwinski, 1 Vet.App. 589; Lichtenfels v. 
Derwinski, 1 Vet.App. 484. 

In turning to the Diagnostic Codes applicable to the knees 
which provide for disability ratings in excess of 10 percent, 
the Board notes that a 30 percent disability rating under 
Diagnostic Code 5256 would not apply in this case because the 
pertinent medical evidence of record has not shown that there 
is ankylosis of the right knee. The Board again notes that 
Diagnostic Code 5259 does not provide for a disability rating 
in excess of 10 percent.  Therefore, its is not applicable to 
this analysis.  

With regard to Diagnostic Code 5258, even though the veteran 
has complained of constant right knee pain and there is 
medical evidence of small joint effusion, there is no 
competent medical evidence of frequent episodes of locking, 
the remaining criteria under this code.  At both VA 
examinations, the veteran has expressly denied locking of the 
right knee.  Therefore, the Board is unable to find that a 20 
percent rating is warranted under this Code.  

The Board acknowledges that the veteran has chronic right 
knee pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  

The veteran clearly suffers from right knee impairment.  
However, the Board is bound by regulations which set forth 
the criteria for various ratings.  The preponderance of the 
evidence in this case is against a finding that the criteria 
for a rating in excess of the current 10 percent have been 
met under any applicable  Diagnostic Code.  The veteran may 
always advance a claim for an increased rating should the 
severity of his right knee disability increase in the future. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


